Citation Nr: 0907215	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  07-24 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a left shoulder 
condition, to include as secondary to the Veteran's service-
connected disabilities.

3.  Entitlement to service connection for a right shoulder 
condition to include as secondary to the Veteran's service-
connected disabilities.

4.  Entitlement to an initial rating in excess of 10 percent 
for hypothyroidism



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to 
December 1968.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2006 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in St. Petersburg, Florida, that denied the 
benefits sought on appeal.  
			
The Board notes that although additional medical evidence was 
submitted after the last supplemental statement of the case, 
in September 2008, the Veteran waived his right to have this 
evidence reviewed in the first instance by the RO.

The Board additionally notes that in an October 2007 letter, 
and at the November 2008 hearing, the Veteran alleges VA 
negligence in the prescription of some of his medications.  
This issue is referred to the RO for all appropriate action.

The issues of entitlement to service connection for the 
shoulder conditions, and entitlement to an initial increased 
rating for hypothyroidism, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The evidence does not show a current diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends he has PTSD as the result of events from 
service.  Service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  
		
Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court 
of Appeals for Veterans Claims (Court) has taken judicial 
notice of the mental health profession's adoption of the 
DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

Here, the medical evidence does not show the Veteran has a 
current diagnosis of PTSD.  While the record clearly shows 
the Veteran does receive psychiatric treatment, a diagnosis 
of PTSD has never been rendered.  In April 2008 the Veteran 
was afforded a VA psychiatric examination.  The examiner 
diagnosed the Veteran with an adjustment disorder with mixed 
anxiety and a depressed mood, but explicitly stated, "PTSD 
is not found on exam."  In explanation, the examiner stated, 
"Veteran's symptoms of PTSD are isolated and not frequent or 
intense enough to warrant a diagnosis. Inconsistent reports 
of stressor events exist and it would require speculation to 
determine which symptoms are related to specific events. His 
symptoms are more consistent with a situational reaction 
related to early retirement with financial stress resulting 
in depression and anxiety."

At the November 2008 hearing the Veteran testified that his 
VA treating provider, Carolyn Bertram, has diagnosed him with 
PTSD.  While in a December 2007 report this provider did 
indicate that PTSD had yet to be ruled out, all of her 
subsequent treatment notes diagnose him with "adjustment 
disorder with mixed anxiety and depression."  This is 
consistent with the April 2008 VA examiner's findings.

There is no evidence to the contrary of this in the claims 
file.  As such, the Board cannot find the Veteran meets the 
first requirement of service connection for PTSD.  Where the 
medical evidence establishes that a Veteran does not 
currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized under the statues governing Veterans' benefits.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  Further 
discussion of the Veteran's stressors and a nexus to service 
is not warranted and the Veteran's claim must be denied.

In reaching this decision the Board considered the Veteran's 
arguments in support of his assertion that he has PTSD 
related to service.  The Veteran, as a lay person untrained 
in the field of medicine, is not competent to offer an 
opinion on this matter. See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). These arguments do not provide a factual 
predicate upon which compensation may be granted.

The Board additionally notes that certain diseases, chronic 
in nature, may be presumed to have been incurred in service, 
if the evidence shows that the disease became manifest to a 
degree of 10 percent or more within one year from separation 
from active service, even though there is no evidence of the 
disease during service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. 
§§ 3.307(a), 3.309(a).  Psychoses have been identified as 
such a chronic disease subject to presumptive service 
connection.  38 C.F.R. § 3.309 (2007).  However, the file 
does not show a diagnosis of, or any reference to PTSD from 
within one year from the Veteran's 1968 separation from 
service.  Accordingly, the presumption for service connection 
for chronic diseases does not apply.

For all of these reasons, the Veteran's claim for service 
connection for PTSD is denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in 
March 2006 provided the Veteran with an explanation of the 
type of evidence necessary to substantiate his claim, as well 
as an explanation of what evidence was to be provided by him 
and what evidence the VA would attempt to obtain on his 
behalf.  That letter, as well as letters from May 2008 and 
October 2008, provided the appellant with information 
concerning the evaluation and effective date that could be 
assigned should service connection be granted, pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.

The Veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claim.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claim was subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
Veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service treatment records and post service treatment records 
have been obtained.  He has had a personal hearing before the 
Board.  He was afforded a VA examination.  The Board does not 
have notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the Veteran's claim.  Therefore, no further assistance to the 
Veteran with the development of evidence is required.  


ORDER

Service connection for PTSD is denied.


REMAND

A remand is necessary in order to afford the Veteran VA 
examinations for his bilateral shoulder condition, and his 
hypothyroidism.

As for his shoulders, at the November 2008 hearing the 
Veteran clarified his position that he does not contend that 
any in-service injury occurred affecting his shoulders, but 
rather, that the present condition is related to his service-
connected hypothyroidism or, alternatively, to his service-
connected non-Hodgkin's lymphoma.



Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).

Here, the Veteran has received various diagnoses for his 
shoulders.  For example, in February 2008 he was diagnosed 
with degenerative disc disease of the shoulders, and in May 
2007 he received a diagnosis of bilateral tendinitis, 
arthritis, and a shoulder impingement.  As he has a current 
diagnosis, and alleges the conditions are related to 
disorders for which he is service connected, a VA examination 
must be afforded to determine if such a relationship exists.

As for the Veteran's hypothyroidism, at the November 2008 
hearing the Veteran testified he currently experiences 
symptomatolgy that is consistent with criteria contemplated 
by higher evaluations under Diagnostic Code 7903.  For 
example, he testified he currently experiences cognitive 
impairment including memory loss, constipation, fatigue, 
weakness, and weight loss.  The Veteran was last afforded a 
VA examination for this condition in September 2007 but he 
did not report having all of these symptoms at the time.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that when a Veteran alleges that his service-
connected disability has worsened since he was previously 
examined, a new examination may be required to evaluate the 
current degree of impairment. See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997).  Moreover, in the case of a disability 
compensation claim, VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  For 
all of these reasons, the current status of the 
symptomatology associated with the Veteran's hypothyroidism 
must be obtained.



Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination to 
ascertain the nature and etiology of his 
bilateral shoulder condition.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
comments and an opinion addressing 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's currently diagnosed 
bilateral shoulder condition is causally 
related to or has been aggravated by any 
of his service-connected disabilities.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the Veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2007).

2.  Schedule the Veteran for a VA 
examination in order to determine the 
current severity of his hypothyroidism.  
The examiner should identify and 
completely describe all current 
symptomatology associated with this 
disorder.  

The Veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  The pertinent 
rating criteria must be provided to the 
examiner, and the examiner should discuss 
all findings in terms of Diagnostic Code 
7903 or any other code the examiner 
determines to be appropriate to the 
Veteran's disability.  All indicated 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2007).

After all of the above actions have been completed, 
readjudicate the Veteran's claims.  If the claims remain 
denied, issue to the Veteran a supplemental statement of the 
case, and afford the appropriate period of time within which 
to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 


that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


